        Case 3:21-cv-00362-JWD-SDJ           Document 13      07/02/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA

THOMAS FRAMPTON
                                                                  CIVIL ACTION
VERSUS
                                                                  No. 21-362-JWD-SDJ
CITY OF BATON ROUGE, et al.

       This matter came on this day for a status conference by zoom video conferencing

before District Judge John W. deGravelles on July 2, 2021, with the following parties:

                     William Brock Most, Katharine Murphy Schwartzmann
                     COUNSEL FOR PLAINTIFF

                     Thomas Frampton
                     PLAINTIFF

                     Anderson Dotson
                     COUNSEL FOR DEFENDANTS

       The status of this matter was discussed.

       After finding a mutual date available and agreeable to all parties, IT IS

ORDERED that Plaintiff’s Motion to Reschedule Preliminary Injunction Hearing

(Doc. 8) is GRANTED. The hearing on Plaintiff’s Motion for Preliminary Injunction

(Doc. 2) is reassigned for 9:00 a.m. on Friday, August 6, 2021 in courtroom 1.

       Counsel for Plaintiff stated that he believed this hearing will last approximately

one hour. Defense counsel stated he believed that this hearing will last approximately

four hours. The Court agrees with Defense counsel’s assessment and will set aside four

hours for the hearing.

       The parties discussed who their potential witnesses will be. All parties shall file

a witness list into the record within seven (7) days the hearing. The parties should
        Case 3:21-cv-00362-JWD-SDJ             Document 13    07/02/21 Page 2 of 2




include a brief description of the substance of the witness's anticipated testimony. The

parties should also submit an exhibit list at this time.

       As noted during the conference, counsel for Defendants will file a response to

Plaintiff’s Motion for Preliminary Injunction (Doc. 2) on or before Monday, July 5,

2021. The mover may file a reply brief within 7 days of the filing of the opposition or

no later than July 12, 2021 and shall be limited to a total of 10 pages. No motion for

leave will be required. Sur-Reply briefs will be permitted only with leave of Court for

extraordinary reasons supported by sufficient facts.

       Counsel for Defendants informed the Court that his office advised the juvenile

court there is no opposition to a six-week continuance of the juvenile proceeding in light

of the filing of this action. The parties also agreed that a further continuance of the

juvenile proceeding can be agreed upon should this Court need more time to address

this matter and rule on Plaintiff’s Motion for Preliminary Injunction (Doc. 2).

       Signed in Baton Rouge, Louisiana, on July 2, 2021.


       CV 36; T: 0:20                           S
                                        JUDGE JOHN W. deGRAVELLES
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
